Citation Nr: 0213786	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-11 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury, to include seizures and memory loss.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1978 to September 1982.

In June 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, issued an 
administrative decision finding that injuries the veteran 
sustained during service in September 1980, while stationed 
in Germany, were the result of his own willful misconduct.  
The RO also issued a rating decision in June 1998 
incorporating that administrative determination, and the 
veteran appealed the decision to the Board of Veterans' 
Appeals (Board).  The Board remanded the case to the RO in 
February 2000 for further development and consideration.  The 
RO since has continued to deny the claims and returned the 
case to the Board.


FINDINGS OF FACT

1.  The veteran was convicted during service of possessing 
illegal drugs, methaqualone and marijuana, and stealing about 
$4,000; he was not convicted of resisting arrest when 
apprehended off base by German and military police (MPs) 
working with the criminal investigation division (CID).

2.  When apprehended by those authorities in connection with 
his criminal behavior, the veteran sustained multiple 
lacerations to his head (scalp), requiring sutures; he also 
sustained minor, superficial, abrasions and contusions on his 
face, arms, hands (including his knuckles), knees, legs and 
feet, as well as other injuries.

3.  There are medical opinions of record indicating those 
injuries during service have caused chronic residual 
disability involving the head and low back.

4.  Although PTSD has been diagnosed during the years since 
service, as well, none of the medical opinions of record 
etiologically link it to those injuries sustained in service.

5.  The veteran's criminal actions precipitating the incident 
in service when he was injured involved deliberate or 
intentional wrongdoing, with knowledge of or wanton and 
reckless disregard of the probable consequences.


CONCLUSION OF LAW

The veteran's current disability due to the conditions at 
issue was the direct and proximate result of his own willful 
misconduct, not in the line of duty, so service connection is 
not permissible.  38 U.S.C.A. §§ 105, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting well-
grounded claims.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  When notifying the veteran of the June 1998 
decision that he appealed, the RO apprised him of the reasons 
and bases for denying his claim.  The RO again did that when 
providing him a statement of the Case (SOC) in November 1998.  
The Board also remanded this case to the RO in February 2000 
to again attempt to obtain a line of duty determination by 
the Department of the Army since it is directly relevant to 
this appeal and, in fact, even potentially binding on VA 
absent certain exceptions.  See 38 C.F.R. § 3.1(m) and (n).  
Unfortunately, the RO's several attempts to obtain a line of 
duty determination on remand were all unsuccessful.  As 
indicated in the June 2002 Supplemental Statement of the Case 
(SSOC), the RO attempted 3 different times to contact the 
U.S. Total Army Personnel Command (TAPC) in Alexandria, 
Virginia-initially in March 2000, then in August 2000, and 
most recently in January 2002.  The TAPC never responded, 
however, and the RO informed the veteran of this in a letter 
sent to him later in January 2002.  The RO also notified him 
that a request had been made for his personnel records to the 
U.S. Army Retraining Brigade in Fort Riley, Kansas, where he 
was involuntarily confined after his court-martial 
convictions and return from Germany to serve out his 
sentence.  The U.S. Postal Service, however, returned the 
RO's letter because of an insufficient address, such that the 
letter could not be forwarded.  The RO also notified the 
veteran that it had contacted the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, which is a military 
records repository.  And while the NPRC sent the RO the 
veteran's "entire" personnel file in February 2002, 
it unfortunately did not contain a line of duty 
determination.

The requirements of the VCAA, therefore, have been complied 
with to the extent possible-although the veteran has not 
received a VCAA standard form letter, per se.  He did not 
submit any additional evidence in response to the RO's 
letters or June 2002 SSOC, to require further delay in 
deciding his appeal.  He also did not identify the existence 
of any additional evidence, not already of record, that needs 
to be obtained.  And his representative recently indicated in 
a September 2002 statement that a line of duty report 
probably never was completed during service because of the 
nature of the incident in question.  So the Board can proceed 
with its adjudication of the claim without fear of 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Legal Analysis

The veteran alleges that he has chronic brain injury 
residuals (including a seizure disorder and memory loss), as 
well as chronic low back residuals and PTSD as a result of 
excessive force used by military and German police during 
service, in September 1980, when apprehended and arrested by 
them for stealing money and possessing illegal drugs.

Generally, service connection may be granted if the veteran 
is currently disabled due to a disease contracted or an 
injury that he sustained in the line of duty while in the 
military.  38 U.S.C.A. § 1131.  The key words are in the line 
of duty, because service connection is not permissible if the 
disease or injury in service was the result of his own 
willful misconduct or, for claims filed after October 31, 
1990, due to his abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a).

The provisions of 38 C.F.R. § 3.1(m) further clarify what 
does not constitute in the line of duty.  This term does not 
include situations when the veteran was either:  (1) avoiding 
duty by desertion, or absent without leave (AWOL) which 
materially interfered with the performance of military duty; 
(2) confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where he was convicted by such 
court.  See also 38 U.S.C.A. § 105 (West 1991) (to the same 
effect).


Also, according to 38 C.F.R. § 3.1(n), willful misconduct 
means an act involving conscious wrongdoing or known 
prohibitive action.  This entails deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of the probable consequences.  However, the mere technical 
violation of police regulations or ordinances will not, per 
se, constitute willful misconduct.  Willful misconduct also 
will not be determinative unless it was the proximate cause 
of the injury or disease in question.  Id.; see also 
38 C.F.R. § 3.3.1; Daniels v. Brown, 9 Vet. App. 348, 350-51 
(1996).  And a service department finding that an injury or 
disease was not due to misconduct will be binding on VA 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(m) 
and (n).  See also, generally, Yeoman v. West, 140 F.3d 1443 
(Fed. Cir. 1998) (upholding validity of willful misconduct 
provisions).

Proximate cause is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  See Forshey v. West, 12 Vet. App. 71, 73-
74 (1998) (citing BLACKS LAW DICTIONARY 1225, 6th ed.1990), 
reversed and remanded by, Forshey v. Gober, 226 F.3d 1299 
(Fed. Cir. 2000), vacated, opinion withdrawn, rehearing en 
banc granted by 239 F.3d 1224 (Fed. Cir. 2001), en banc 
affirmed by Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002).

If the Board finds that a veteran's injuries were the result 
of willful misconduct, the Board must establish that denial 
of the claim is justified by a preponderance of the evidence.  
See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  The 
court in Forshey interpreted this evidentiary burden of proof 
to mean there must be clear and convincing evidence to rebut 
the presumption of line of duty.

The veteran's military medical and personnel records confirm 
that he was briefly treated in a hospital in Germany on 
September 11, 1980, for multiple lacerations on his head 
(scalp), which were sutured.  The specific details and 
circumstances of exactly how he was injured are not fully 
known.  But the report of his initial medical consultation 
following the incident shows military police (MP's) took him 
to the hospital and alleged that his injuries occurred while 
resisting arrest.  They considered him violent, so much so 
that 4 MP's had to hold him down and handcuff his hands 
behind his back.  His complaints, when initially treated, 
concerned the lacerations on his head and injuries to his 
arms, especially his right arm and shoulder since he had 
pain.  He also said that he could not move this arm and that 
he had experienced numbness and tingling.  There was no 
mention of any sort of injury to his low back, however, 
either then or for the duration of his time in the military.

When again seen the following day, on September 12, 1980, 
there was further discussion of the circumstances surrounding 
the lacerations to the veteran's head.  There reportedly was 
an altercation and blunt trauma to his head.  He said he 
passed out and had experienced paresthesia in the dorsum of 
his right hand, in the thumb and first three fingers 
(digits).  On objective clinical evaluation, the examining 
physician observed that the veteran's pupils were equal, 
round, reactive to light and accommodation (PERRLA), but 
sluggish.  His extraocular movement (EOM) was wavering; he 
could not focus on an object.  His mentation also was slow; 
he had memory loss; and he was moderately disoriented.  
The remainder of the examination noted some drifting of his 
right arm, a wavering stance, a decreased corneal reflex, and 
rapid alternating movement retarded.  The examining 
physician's assistant suspected the veteran had sustained 
neurological damage secondary to the trauma, so he was 
referred for a neurological consultation for further clinical 
evaluation and workup.  A toxicology analysis of his urine, 
in the meantime, was negative for common drugs of abuse.

The veteran was examined by a neurosurgeon and sent back to 
the regular outpatient clinic after there were no signs of a 
bleeding hematoma.  He still was unresponsive, though, and 
when examined about two days later, on September 14, 1980, he 
said his injuries occurred when he was hit on his head 
several times with the butt of a 45-caliber gun, causing him 
to black out.  He had 5 shaven areas on his scalp (skull) 
where his lacerations (which were ~1.0-1.5 cms) were sutured; 
there was mild edema in these areas, and the lacerations were 
healing well.  There also were minor, superficial, abrasions 
on his face, arms, hands (including his knuckles), knees, 
legs and feet.  He also complained of numbness in his right 
thumb and in the 1st and 2nd metacarpals.  The objective 
clinical portion of the evaluation was otherwise essentially 
unremarkable, except for some slightly diminished deep tendon 
reflexes (which were +2/4, bilaterally) and some 
decreased tactile responses in the dorsum of his right hand.  
But his neck, back, abdomen, and chest all were within normal 
limits (WNL).  He also was "grossly intact" neurologically.  
The diagnosis was multiple abrasions and contusions as a 
residual of a head injury.

When seen the following day, on September 15, 1980, the 
veteran reported feeling stronger than in days past.  His 
vital signs also were within normal limits, as were his range 
of motion and reflexes.  He was returned to duty and told to 
request follow-up treatment on an as-needed basis.  Some of 
his sutures were removed one day later, on September 16, 
1980, and the remaining ones removed a few days after that, 
on September 19, 1980.

The veteran returned to the outpatient clinic on October 16, 
1980, complaining of lingering numbness ("loss of feeling") 
in his right hand, since the injury the preceding month.  But 
on objective physical examination, he had good 
range of motion and no signs of any swelling.  He also had 
good ("full") motor and sensory pulses, and the examination 
was entirely unremarkable ("normal"), except for a scar on 
his wrist.  He again was returned to duty and told about 
physical therapy (P.T.)

The veteran requested additional follow-up treatment on 
February 3, 1981.  He said that he had been experiencing 
intermittent ("on and off") headaches since his injury 
about 5 months earlier.  Objectively, there were old 
laceration scars on his head, and the diagnosis was 
headaches.  He was referred to a physician's assistant for 
further treatment, and she prescribed medication and told him 
to return for more follow-up on an as-needed basis.

A special court-martial convened to investigate the 
circumstances of the veteran's apprehension on criminal 
charges and injuries.  And in March 1981, as part of his 
pending trial, he underwent a psychiatric evaluation-which 
apparently found no evidence of a mental disorder of any 
sort.  Subsequently, in April 1981, he was found guilty on 
three different charges-unlawfully possessing methaqualone, 
unlawfully possessing marijuana, and attempting to steal U.S. 
currency (~$4,000).  He was not found guilty of a fourth 
charge, however, of resisting arrest.  His sentence was a 
reduction in grade (to Private E-1) and confinement at hard 
labor for 3 months at the U.S. Army Retraining Brigade in 
Fort Riley, Kansas.  He remained on active duty in the 
military for about 11/2 more years, until his separation from 
service under honorable conditions in September 1982 
at Ft. Meade, Maryland.

Some of the more recent medical evidence of record indicates 
the veteran also sustained intercurrent injuries to his head, 
neck, low back, and ribs during 1995 in a conflict with a 
corrections officer while incarcerated in the Florida state 
prison system at Coral City.  He also said the incident 
caused nerve damage in his right arm.  See an April 1997 
statement from Francis D. Hussey, Jr., M.D., and the records 
of clinical consultations the veteran underwent in June and 
August 1998 during his screening and subsequent participation 
in a VA domiciliary aftercare substance abuse treatment 
program (SATP) for crack cocaine and alcoholism.  See also 
the medical records of the treatment and evaluation that he 
earlier had received for his addictions as in inpatient at 
various times during the prior year, including while 
hospitalized in July, August, and September 1997.  These 
records contain several other pertinent diagnoses concerning 
conditions at issue in this particular appeal, such as PTSD, 
seizures ("convulsions"), memory loss, painful inflammatory 
rheumatism of the lumbar tendons and muscles ("lumbago"), 
etc.  These and several additional records also show other 
relevant diagnoses of degenerative disc disease at L5-S1, an 
adjustment disorder with depressed mood, a major depressive 
disorder, post-traumatic encephalomalacia changes of the 
right occipital region and left frontal region 
interhemispheric fissure, etc.  See the report of a magnetic 
resonance imaging (MRI) study conducted in March 1997 by Dr. 
Hussey of Naples Medical Center, Gulf Coast.  See also 
the report of an August 1999 VA compensation examination and 
a statement prepared in February 2000 by Vijaya C. Ratnesar, 
M.D., of the Gulf Family Medical Center.

Some of these records alluded to above contain medical 
opinions indicating the veteran's encephalomalacia changes in 
his head-precipitating his seizures and memory loss, and the 
problems with his low back are a residual of the 
unfortunate incident during service in 1980, as opposed to 
the additional injuries that he sustained after service while 
incarcerated in 1995.  See, in particular, the April 1997 
statement from Dr. Hussey, the record of an August 26, 1997, 
consultation on the day the veteran was admitted to a VA 
hospital (VAH) as part of his participation in the SATP, the 
report of his August 1999 VA compensation medical 
examination, and the February 2000 statement from Dr. 
Ratnesar.  And it is primarily on the basis of these medical 
opinions, and several lay statements submitted on his behalf, 
that the veteran believes he is entitled to service 
connection for the multiple conditions at issue, as a 
residual of his injuries in service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998);Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); and Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

This case amounts to the veteran's attempt to obtain 
compensation, at VA expense, for his criminal behavior in 
service.  And although he cites the incident after he 
was apprehended involving the MPs and German Police as an 
intervening factor and legal justification for his claim, 
this totally ignores the fundamental concept of his willful 
misconduct (i.e., possession of illegal drugs and theft) 
which set into motion the chain of events that subsequently 
resulted in his injuries.  So the intervening event, whatever 
the circumstances of it, still did not change the fact that 
he already had committed a willful misconduct violation to 
take his actions outside the realm and purview of what is 
considered in the line of duty.  Consequently, there simply 
is no legal authority for VA to compensate him for any 
ensuing disability.

ORDER

The claim for service connection for residuals of a brain 
injury, inclusive of seizures and memory loss, is denied.

The claim for service connection for residuals of a low back 
injury is denied.

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


